
	
		I
		111th CONGRESS
		1st Session
		H. R. 4140
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Hastings of
			 Florida (for himself, Mrs.
			 Christensen, Ms. Clarke,
			 Mr. Cleaver,
			 Mr. Conyers,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Ms. Jackson-Lee of Texas,
			 Mr. Meeks of New York,
			 Mr. Rangel,
			 Ms. Roybal-Allard,
			 Mr. Rush, Mr. Towns, Ms.
			 Wasserman Schultz, Ms.
			 Waters, Ms. Watson, and
			 Mr. Wexler) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and Labor, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for an evidence-based strategy for voluntary
		  screening for HIV/AIDS and other common sexually transmitted infections, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Increasing Access to Voluntary
			 Screening for HIV/AIDS and STIs Act of 2009.
		2.FindingsCongress finds the following:
			(1)Over 15,000,000
			 sexually transmitted infections are reported each year, and 50 percent of
			 sexually active Americans will contract an STI at some point in their lives,
			 the majority of which may be asymptomatic for an extended amount of
			 time.
			(2)Over 1,000,000
			 people in the United States are living with HIV, and someone is infected with
			 HIV in the United States every 9.5 minutes.
			(3)Many common
			 long-term and initially asymptomatic STIs such as chlamydia, gonorrhea, herpes,
			 syphilis, inflammatory pelvic disease, and HIV/AIDS remain undiagnosed, or
			 diagnosed at later stages, leading to increased rates of mortality, morbidity,
			 disability, and transmission.
			(4)Stigma, culture,
			 language, lack of education, lack of insurance, limited time, cost and
			 resources in medical settings, and an inaccurate perception of risk among
			 communities and providers all contribute to insufficient rates of screening for
			 HIV/AIDS and STIs.
			(5)The Centers for
			 Disease Control and Prevention and the United States Preventive Services Task
			 Force recognize screening as an effective public health tool that allows
			 providers to administer treatment before symptoms develop and implement
			 interventions that will reduce the likelihood of HIV/AIDS and STI transmission
			 and reduce the development of adverse outcomes.
			(6)The CDC recommends
			 that voluntary screening for HIV/AIDS be integrated into routine clinical care
			 while preserving patient confidentiality and the right of the patient to
			 decline testing and screening.
			(7)Nearly 25 percent
			 of persons living with HIV/AIDS are age 50 years or older, and the overall
			 HIV/AIDS population is aging due to life-extending anti-retroviral
			 drugs.
			(8)Inaccurate
			 perceptions of risk among health care providers and patients, misdiagnosis,
			 ageism, generational mind-sets, and biological factors have contributed to
			 increased rates in transmission and late detection of HIV/AIDS and STIs over
			 the past decade.
			(9)Although
			 African-Americans account for about 13 percent of the United States population,
			 they account for nearly half of all HIV/AIDS infections and have higher
			 instances of mortality and morbidity for most STIs and HIV/AIDS. Also,
			 African-American women who have sex with men account for the majority of
			 HIV/AIDS infections among all women in the United States.
			(10)HIV/AIDS
			 continues to be most prevalent among men who have sex with men. Continued
			 support and increased funding for community-based programs and behavioral
			 interventions that are culturally competent are key to reaching MSM, especially
			 young MSM of color.
			(11)Transgender
			 persons are particularly vulnerable to contracting HIV/AIDS and STIs due to
			 high rates of survival sex among trans-females, discrimination in education,
			 employment, and housing, and the absence of education and prevention methods
			 culturally relevant to the transgender community.
			(12)Health care
			 providers must be properly educated to treat groups, such as MSM, transgender
			 persons, African-Americans, and Latinos who are disproportionately affected by
			 HIV/AIDS and other STIs, and also improve interventions for groups that have
			 been historically under-represented in health interventions for STIs, such as
			 women who have sex with women, individuals over the age of 50, Asian and
			 Pacific Islander Americans, Native Americans, and persons living with
			 disabilities.
			(13)Women living with mobility impairments
			 often lack access to screening for STIs and other women’s health services such
			 as pelvic examinations and mammograms due to, among other factors, the lack of
			 provider awareness, experience, and inaccessible equipment.
			(14)All individuals
			 engaging in oral, anal, or genital sexual contact must have access to voluntary
			 screening for HIV/AIDS and other STIs. Screening must be confidential, rapid,
			 accurate, and medically appropriate. Screening must be offered regardless of
			 age, race, class, sexual behavior, gender identity, or disability.
			3.PurposeThe purposes of this Act are as
			 follows:
			(1)Increase access,
			 quality, and affordability for voluntary and medically appropriate screening
			 for HIV/AIDS and other STIs, including chlamydia, gonorrhea, syphilis, and
			 human papillomavirus, for all persons engaging in various forms of sexual
			 activity, including oral, genital, or anal sex.
			(2)Reduce the spread,
			 morbidity, and mortality of HIV/AIDS and other STIs.
			(3)Reduce the
			 disproportionate incidence of HIV/AIDS and other STIs in certain groups through
			 early detection and treatment and comprehensive education for health care
			 providers, centers, and communities.
			(4)Support the
			 execution of other scientifically based interventions that are culturally
			 competent and age appropriate and are proven to reduce the incidence of
			 HIV/AIDS and other STIs.
			4.DefinitionsIn this Act:
			(1)CDCThe
			 term CDC means the Centers for Disease Control and
			 Prevention.
			(2)CMSThe term CMS means the
			 Centers for Medicare & Medicaid Services.
			(3)DirectorThe
			 term Director means the Director of the Centers for Disease
			 Control and Prevention.
			(4)HIV/AIDSThe
			 term HIV/AIDS means infection with the human immunodeficiency
			 virus and includes acquired immune deficiency syndrome and any condition
			 arising from such syndrome.
			(5)MSMThe
			 term MSM means men who have sex with men.
			(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(7)StateThe term State means each of
			 the 50 States, the District of Columbia, the Virgin Islands, Guam, and Puerto
			 Rico.
			(8)STIThe term STI means a
			 sexually transmitted infection that is recognized by the CDC, including
			 chlamydia, gonorrhea, syphilis, and human papillomavirus.
			(9)WSWThe
			 term WSW women who have sex with women.
			IHealth care
			 programs
			101.Medicaid
				(a)Higher Federal
			 matching percentage for routine HIV/AIDS and STI screening
			 servicesSection 1903 of the
			 Social Security Act (42 U.S.C. 1396b) is amended—
					(1)in subsection
			 (a)—
						(A)by redesignating paragraph (7) as paragraph
			 (8); and
						(B)by inserting after paragraph (6) the
			 following new paragraph:
							
								(7)an amount equal to 83 percent of the sums
				expended during such quarter which are attributable to the costs of providing
				routine HIV/AIDS and STI screening services (as defined in subsection (aa)(1))
				if the conditions described in subsection (aa)(2) are met;
				plus
								;
				and
						(2)by adding at the end the following new
			 subsection:
						
							(aa)Routine
				HIV/AIDS and STI screening services
								(1)In
				generalFor purposes of this
				section, the term routine HIV/AIDS and STI screening services
				means the following:
									(A)An HIV/AIDS or STI screening test (and, if
				such test is reactive, a confirmatory test), including the interpretation of
				such tests, that is provided as part of medical care in any health care setting
				(other than an inpatient hospital setting) for an individual who—
										(i)is at least 13 years of age, and in the
				case of a beneficiary who is under 13 years of age if the appropriate health
				care provider reasonably determines that the beneficiary is at risk for
				infection;
										(ii)is not known to the health care provider
				(directly, through information provided by the individual, or through access to
				an electronic medical record) previously ever to have had a positive test for
				HIV/AIDS or an STI or, subject to paragraph (3), within the previous 6 months
				to have had any test for HIV/AIDS or an STI; and
										(iii)has been informed that such a test will be
				administered and has not objected to such a test.
										(B)Informing an individual so tested of the
				results of the tests at the time of such examination.
									(C)In the case of such an individual who tests
				positive for HIV/AIDS on the screening and confirmatory tests,
										(i)post-test
				counseling concerning HIV/AIDS at the time, and as part of, such examination;
				or
										(ii)a referral to appropriate medical or mental
				health services.
										(2)ConditionsFor purposes of subsection (a)(7), the
				conditions of this paragraph, with respect to routine HIV/AIDS or STI screening
				services, are that—
									(A)the payment amount for such services under
				this title is reasonable and closely approximates the payment amount for such
				services under part B of title XVIII;
									(B)no cost-sharing is imposed under this title
				for the provision of such services; and
									(C)in the case of a State for which a
				political subdivision is required to contribute towards the non-Federal share
				of expenditures for routine HIV/AIDS or STI screening services, the increase in
				the Federal share applicable under subsection (a)(5) to such services is first
				applied to reduce the contribution (but not below zero) required by such
				political subdivision.
									(3)DefinitionsFor
				purposes of this subsection:
									(A)HIV/AIDSThe term HIV/AIDS means
				infection with the human immunodeficiency virus and includes acquired immune
				deficiency syndrome and any condition arising from such syndrome.
									(B)STIThe term STI means a
				sexually transmitted infection that is recognized by the CDC, including
				chlamydia, gonorrhea, syphilis, and human
				papillomavirus.
									.
					(b)Conforming
			 amendments
					(1)Subparagraphs (E) and (F) of section
			 1919(h)(2) of such Act (42 U.S.C. 1396r(h)(2)) are each amended by striking
			 1903(a)(7) and inserting 1903(a)(8).
					(2)Paragraphs (1) and (2) of section 1931(h)
			 of such Act (42 U.S.C. 1396u–1(h)) are each amended by striking
			 1903(a)(7) and inserting 1903(a)(8).
					(3)Section 1938(d)(4) of such Act (42 U.S.C.
			 1396u–8(d)(4)) is amended by striking 1903(a)(7) and inserting
			 1903(a)(8).
					(4)Section 1940(j) of such Act (42 U.S.C.
			 1396w(j)) is amended by striking paragraph (7) and inserting
			 paragraph (8).
					(c)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to services furnished on or after the date of the
			 enactment of this section.
				102.Screening tests
			 for Medicare beneficiaries
				(a)Broad
			 approachThe Administrator of
			 the Centers for Medicare & Medicaid Services should adopt a broad approach
			 in implementing a policy towards voluntary screening for HIV/AIDS and STIs for
			 all Medicare eligible individuals who are 13 years of age or older.
				(b)Tests and
			 reimbursementIn carrying out such approach, the Administrator of
			 CMS should—
					(1)give confirmatory tests for HIV/AIDS and
			 STIs to Medicare eligible individuals who are 13 years of age or older with
			 reactive results for HIV/AIDS or STIs and provide Medicare reimbursement for
			 such tests; and
					(2)reimburse Medicare eligible individuals who
			 are 13 years of age or older for blood and rapid oral swab HIV/AIDS tests and
			 STI blood tests.
					103.Voluntary
			 screening by Federally qualified health centers
				(a)GrantsThe
			 Secretary, acting through the Administrator of the Health Resources and
			 Services Administration, may award grants to Federally qualified health centers
			 to provide, as part of medical care in a health care setting, voluntary
			 screening for HIV/AIDS and STIs to eligible individuals.
				(b)Secondary payor
			 provisionA Federally qualified health center that receives a
			 grant under this section may not use funds from such grant to pay for a
			 screening test if payment has been made for such test, or payment can
			 reasonably be expected to be made—
					(1)under an insurance
			 policy;
					(2)under a Federal or
			 State health benefits program, including titles XIX and XXI of the Social
			 Security Act; or
					(3)by an entity that
			 provides health services on a prepaid basis.
					(c)DefinitionsIn
			 this section:
					(1)Eligible
			 individualThe term eligible individual means an
			 individual who—
						(A)can give legal consent under the laws of
			 his or her State;
						(B)has been informed
			 by a healthcare provider that a screening test for HIV/AIDS or STIs will be
			 administered; and
						(C)has not objected
			 to such test.
						(2)Federally
			 qualified health centerThe term Federally qualified
			 health center has the meaning given such term under section 1861(aa)(4)
			 of the Social Security Act (42 U.S.C. 1395ww).
					(3)ScreeningThe term screening
			 includes—
						(A)the interpretation of screening tests;
			 and
						(B)in the case of a
			 reactive result for an initial screening test for HIV/AIDS or STIs, a
			 confirmatory test.
						104.Coverage for
			 routine HIV/AIDS and STI screening under group health plans
				(a)Group health
			 plans
					(1)Public Health
			 Service Act amendmentsSubpart 2 of part A of title XXVII of the
			 Public Health Service Act is amended by adding at the end the following new
			 section:
						
							2708.Coverage for
				routine HIV/AIDS and STI screening
								(a)CoverageA group health plan, and a health insurance
				issuer offering group health insurance coverage, shall provide coverage for
				routine HIV/AIDS and STI screening under terms and conditions that are no less
				favorable than the terms and conditions applicable to other routine health
				screenings.
								(b)ProhibitionsA group health plan, and a health insurance
				issuer offering group health insurance coverage, shall not—
									(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan, solely for the purpose of avoiding the requirements of this
				section;
									(2)deny coverage for
				routine HIV/AIDS or STI screening on the basis that there are no known risk
				factors present, or the screening is not clinically indicated, medically
				necessary, or pursuant to a referral, consent, or recommendation by any health
				care provider;
									(3)provide monetary
				payments, rebates, or other benefits to individuals to encourage such
				individuals to accept less than the minimum protections available under this
				section;
									(4)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided care to an individual participant or beneficiary in accordance with
				this section;
									(5)provide incentives
				(monetary or otherwise) to a provider to induce such provider to provide care
				to an individual participant or beneficiary in a manner inconsistent with this
				section; or
									(6)deny to an
				individual participant or beneficiary continued eligibility to enroll or to
				renew coverage under the terms of the plan, solely because of the results of an
				HIV/AIDS or STI test, or other HIV/AIDS and STI screening procedure, for the
				individual or any other individual.
									(c)Rules of
				ConstructionNothing in this
				section shall be construed—
									(1)to require an individual who is a
				participant or beneficiary to undergo HIV/AIDS or STI screening; or
									(2)as preventing a group health plan or issuer
				from imposing deductibles, coinsurance, or other cost-sharing in relation to
				HIV/AIDS or STI screening, except that such deductibles, coinsurance or other
				cost-sharing may not be greater than the deductibles, coinsurance, or other
				cost-sharing imposed on other routine health screenings.
									(d)NoticeA group health plan under this part shall
				comply with the notice requirement under section 715(d) of the Employee
				Retirement Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such plan.
								(e)PreemptionNothing in this section shall be construed
				to preempt any State law in effect on the date of enactment of this section
				with respect to health insurance coverage that requires coverage of at least
				the coverage of HIV/AIDS or STI screening otherwise required under this
				section.
								.
					(2)ERISA
			 amendmentsThe Employee
			 Retirement Income Security Act of 1974 is amended as follows:
						(A)In subpart B of
			 part 7 of subtitle B of title I, by adding at the end the following new
			 section:
							
								715.Coverage for
				routine HIV/AIDS and STI screening
									(a)CoverageA group health plan, and a health insurance
				issuer offering group health insurance coverage, shall provide coverage for
				routine HIV screening under terms and conditions that are no less favorable
				than the terms and conditions applicable to other routine health
				screenings.
									(b)ProhibitionsA group health plan, and a health insurance
				issuer offering group health insurance coverage, shall not—
										(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan, solely for the purpose of avoiding the requirements of this
				section;
										(2)deny coverage for
				routine HIV screening on the basis that there are no known risk factors
				present, or the screening is not clinically indicated, medically necessary, or
				pursuant to a referral, consent, or recommendation by any health care
				provider;
										(3)provide monetary
				payments, rebates, or other benefits to individuals to encourage such
				individuals to accept less than the minimum protections available under this
				section;
										(4)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided care to an individual participant or beneficiary in accordance with
				this section;
										(5)provide incentives
				(monetary or otherwise) to a provider to induce such provider to provide care
				to an individual participant or beneficiary in a manner inconsistent with this
				section; or
										(6)deny to an
				individual participant or beneficiary continued eligibility to enroll or to
				renew coverage under the terms of the plan, solely because of the results of an
				HIV test or other HIV screening procedure for the individual or any other
				individual.
										(c)Rules of
				constructionNothing in this
				section shall be construed—
										(1)to require an individual who is a
				participant or beneficiary to undergo HIV/AIDS or STI screening; or
										(2)as preventing a group health plan or issuer
				from imposing deductibles, coinsurance, or other cost-sharing in relation to
				HIV/AIDS or STI screening, except that such deductibles, coinsurance or other
				cost-sharing may not be greater than the deductibles, coinsurance, or other
				cost-sharing imposed on other routine health screenings.
										(d)Notice under
				group health planA group
				health plan, and a health insurance issuer providing health insurance coverage
				in connection with a group health plan, shall provide notice to each
				participant and beneficiary under such plan regarding the coverage required by
				this section in accordance with regulations promulgated by the Secretary. Such
				notice shall be in writing and prominently positioned in any literature or
				correspondence made available or distributed by the plan or issuer and shall be
				transmitted, by whichever is earliest of the following:
										(1)In the next mailing made by the plan or
				issuer to the participant or beneficiary.
										(2)As part of any yearly informational packet
				sent to the participant or beneficiary.
										(3)Not later than July 1, 2010.
										(e)Preemption;
				relation to State laws
										(1)In
				generalNothing in this
				section shall be construed to preempt any State law in effect on the date of
				enactment of this section with respect to health insurance coverage that
				requires coverage of at least the coverage of HIV/AIDS or STI screening
				otherwise required under this section.
										(2)ERISANothing in this section shall be construed
				to affect or modify the provisions of section 514 with respect to group health
				plans.
										.
						(B)In section 732(a) of such Act (29 U.S.C.
			 1191a(a)), by striking section 711 and inserting sections
			 711 and 715.
						(C)In the table of contents in section 1 of
			 such Act, by inserting after the item relating to section 714 the following new
			 item:
							
								
									Sec. 715. Coverage for routine HIV/AIDS
				and STI
				screening.
								
								.
						(3)Internal Revenue
			 Code amendmentsThe Internal
			 Revenue Code of 1986 is amended as follows:
						(A)In subchapter B of chapter 100, by
			 inserting after section 9813 the following:
							
								9814.Coverage for
				routine HIV/AIDS and STI screening
									(a)CoverageA group health plan shall provide coverage
				for routine HIV/AIDS and STI screening under terms and conditions that are no
				less favorable than the terms and conditions applicable to other routine health
				screenings.
									(b)ProhibitionsA group health plan shall not—
										(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan, solely for the purpose of avoiding the requirements of this
				section;
										(2)deny coverage for
				routine HIV/AIDS or STI screening on the basis that there are no known risk
				factors present, or the screening is not clinically indicated, medically
				necessary, or pursuant to a referral, consent, or recommendation by any health
				care provider;
										(3)provide monetary
				payments, rebates, or other benefits to individuals to encourage such
				individuals to accept less than the minimum protections available under this
				section;
										(4)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided care to an individual participant or beneficiary in accordance with
				this section;
										(5)provide incentives
				(monetary or otherwise) to a provider to induce such provider to provide care
				to an individual participant or beneficiary in a manner inconsistent with this
				section; or
										(6)deny to an individual participant or
				beneficiary continued eligibility to enroll or to renew coverage under the
				terms of the plan, solely because of the results of an HIV/AIDS or STI test, or
				other HIV/AIDS and STI screening procedure, for the individual or any other
				individual.
										(c)Rules of
				constructionNothing in this
				section shall be construed—
										(1)to require an individual who is a
				participant or beneficiary to undergo HIV/AIDS or STI screening; or
										(2)as preventing a group health plan or issuer
				from imposing deductibles, coinsurance, or other cost-sharing in relation to
				HIV/AIDS or STI screening, except that such deductibles, coinsurance or other
				cost-sharing may not be greater than the deductibles, coinsurance, or other
				cost-sharing imposed on other routine health
				screenings.
										.
						(B)In the table of contents for such
			 subchapter, by inserting after the item relating to section 9813 the following
			 new item:
							
								
									Sec. 9814. Coverage for HIV/AIDS and STI
				screening.
								
								.
						(C)In section 4980D(d)(1), by striking
			 section 9811 and inserting sections 9811 and
			 9814.
						(b)Application to
			 individual health insurance coverage
					(1)Part B of title XXVII of the Public Health
			 Service Act is amended by inserting after section 2753 the following new
			 section:
						
							2754.Coverage for
				routine HIV/AIDS and STI screening
								(a)In
				generalThe provisions of
				section 2708 (other than subsection (d)) shall apply to health insurance
				coverage offered by a health insurance issuer in the individual market in the
				same manner as it applies to health insurance coverage offered by a health
				insurance issuer in connection with a group health plan in the small or large
				group market.
								(b)NoticeA health insurance issuer under this part
				shall comply with the notice requirement under section 715(d) of the Employee
				Retirement Income Security Act of 1974 with respect to the requirements
				referred to in subsection (a) as if such section applied to such issuer and
				such issuer were a group health
				plan.
								.
					(2)Section 2762(b)(2) of such Act (42 U.S.C.
			 300gg–62(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2754.
					(c)Application
			 under Federal Employees Health Benefits ProgramSection 8902 of title 5, United States
			 Code, is amended by adding at the end the following new subsection:
					
						(p)A contract may not be made or a plan
				approved which does not comply with the requirements of section 2708 of the
				Public Health Service
				Act.
						.
				(d)Effective
			 datesThe amendments
			 made—
					(1)by subsections (a) and (c) of this section
			 apply with respect to group health plans and health benefit plans for plan
			 years beginning on or after July 1, 2010; and
					(2)by subsection (b) of this section shall
			 apply with respect to health insurance coverage offered, sold, issued, renewed,
			 in effect, or operated in the individual market on or after January 1,
			 2010.
					(e)Coordination of
			 administrationThe Secretary
			 of Labor, the Secretary of Health and Human Services, and the Secretary of the
			 Treasury shall ensure, through the execution of an interagency memorandum of
			 understanding among such Secretaries, that—
					(1)regulations, rulings, and interpretations
			 issued by such Secretaries relating to the same matter over which two or more
			 such Secretaries have responsibility under the provisions of this section (and
			 the amendments made thereby) are administered so as to have the same effect at
			 all times; and
					(2)coordination of policies relating to
			 enforcing the same requirements through such Secretaries in order to have a
			 coordinated enforcement strategy that avoids duplication of enforcement efforts
			 and assigns priorities in enforcement.
					105.Optional
			 Medicaid coverage of low-income HIV/AIDS infected individuals
				(a)In
			 generalSection 1902 of the
			 Social Security Act (42 U.S.C. 1396a) is amended—
					(1)in subsection (a)(10)(A)(ii)—
						(A)by striking or at the end of
			 subclause (XVIII);
						(B)by adding
			 or at the end of subclause (XIX); and
						(C)by adding at the
			 end the following:
							
								(XX)who are described in subsection (gg)
				(relating to HIV/AIDS infected
				individuals);
								;
				and
						(2)by adding at the end the following:
						
							(gg)individuals described in this subsection
				are individuals not described in subsection (a)(10)(A)(i)—
								(1)who have HIV/AIDS infection, as defined
				under section 1903(aa);
								(2)whose income (as determined under the State
				plan under this title with respect to disabled individuals) does not exceed the
				maximum amount of income a disabled individual described in subsection
				(a)(10)(A)(i) may have and obtain medical assistance under the plan; and
								(3)whose resources (as determined under the
				State plan under this title with respect to disabled individuals) do not exceed
				the maximum amount of resources a disabled individual described in subsection
				(a)(10)(A)(i) may have and obtain medical assistance under the
				plan.
								.
					(b)Enhanced
			 matchThe first sentence of
			 section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by
			 striking section 1902(a)(10)(A)(ii)(XVIII) and inserting
			 subclause (XVIII) or (XX) of section 1902(a)(10)(A)(ii).
				(c)Conforming
			 amendmentsSection 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)) is amended in the matter preceding
			 paragraph (1)—
					(1)by striking or at the end of
			 clause (xii);
					(2)by adding
			 or at the end of clause (xiii); and
					(3)by inserting after
			 clause (xiii) the following:
						
							(xiv)individuals described in section
				1902(gg);
							.
					(d)Exemption from
			 funding limitation for territoriesSection 1108(g) of the Social Security Act
			 (42 U.S.C. 1308(g)) is amended by adding at the end the following:
					
						(5)Disregarding
				medical assistance for optional low-income HIV/AIDS infected
				individualsThe limitations
				under subsection (f) and the previous provisions of this subsection shall not
				apply to amounts expended for medical assistance for individuals described in
				section 1902(gg) who are only eligible for such assistance on the basis of
				section
				1902(a)(10)(A)(ii)(XX).
						.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to calendar quarters beginning on or after the date of
			 the enactment of this section, without regard to whether or not final
			 regulations to carry out such amendments have been promulgated by such
			 date.
				IIIncreased data
			 collection and education for historically under-represented
			 populations
			201.People living
			 with disabilities
				(a)Tracking of
			 informationThe Director
			 shall—
					(1)track national
			 HIV/AIDS and STI screening trends and the burdens of HIV/AIDS and STIs among
			 people with disabilities, including such persons with mental, physical,
			 cognitive, intellectual, or developmental disabilities; and
					(2)identify and
			 assess the barriers that prevent such persons from accessing HIV/AIDS and STI
			 screening.
					(b)Tracking
			 methodology
					(1)In
			 generalThe tracking methods used by the Secretary under
			 subsection (a) shall—
						(A)focus upon historically under-represented
			 communities, including the deaf and hearing loss-related community and the
			 cognitive, intellectual, developmental, mobility, or mental health disability
			 communities; and
						(B)consider other
			 factors that may contribute to increased burdens of HIV/AIDS and STIs,
			 including race, socio-economic status, region, gender identity, and sexual
			 behavior.
						(2)Sexual assault
			 dataTracking under
			 subsection (a) shall include data collection on the incidence of sexual assault
			 on people with mental, physical, cognitive, intellectual, or developmental
			 disabilities for the purposes of understanding the prevalence of HIV/AIDS and
			 STIs that result from such assaults.
					(c)Deaf and hearing
			 loss community
					(1)In
			 generalThe Secretary, acting through the Director, shall work
			 with appropriate organizations and institutions to make comprehensive sex
			 education materials that promote voluntary screening for HIV/AIDS and STIs
			 accessible to the deaf and hearing loss community through language (including
			 American Sign Language), modalities (including highly graphic formats with
			 minimal text), and culturally appropriate information delivery.
					(2)Health careers
			 and educationThe Secretary
			 shall—
						(A)work with
			 appropriate individuals, organizations, and institutions to increase the number
			 of people who are deaf or living with hearing loss in public health careers for
			 the purposes of—
							(i)building the
			 public health infrastructure to improve data collection; and
							(ii)health
			 information dissemination to people who are deaf or who live with hearing loss;
			 and
							(B)engage students in
			 elementary school, high school, college, and graduate school for the purposes
			 of carrying out this paragraph.
						(d)Cognitive and
			 intellectual disability communityThe Secretary, acting through the Director,
			 shall work with appropriate national and local organizations to make
			 comprehensive sex education materials accessible to people with intellectual
			 disabilities by—
					(1)using plain
			 language;
					(2)educating service
			 providers about the signs and symptoms of sexual assault among people with
			 cognitive and intellectual disabilities; and
					(3)using other
			 appropriate information delivery strategies.
					(e)Women living
			 with severe physical disabilitiesThe Secretary, acting through the Director,
			 shall work with Federal, State, and local entities to track access to pelvic
			 examinations, mammograms, and other women’s health services for women with
			 severe mobility impairments with the goal of improving access to such
			 services.
				202.Women who have
			 sex with women
				(a)National
			 screening guidelinesThe Secretary, acting through the Director,
			 shall work with Federal, State, and local health entities to ensure that
			 national screening guidelines for cervical cancer state that WSW should be
			 subject to the same screening guidelines for cervical cancer as women who have
			 sex only with men.
				(b)Information
			 collectionThe Secretary, acting through the Director, shall,
			 with respect to the WSW community—
					(1)track national
			 trends in screening for HIV/AIDS and other STIs; and
					(2)collect
			 information on—
						(A)the burdens and
			 behavior of HIV/AIDS and STIs; and
						(B)other reproductive
			 health concerns.
						203.Transgender
			 community
				(a)Data
			 collectionThe Secretary, acting through the Director, shall work
			 with Federal, State, and local health entities and transgender communities to
			 improve information collection concerning the transmission, morbidity, and
			 screening for HIV/AIDS and other STIs in transgender communities.
				(b)Information
			 classificationFor purposes
			 of acquiring a comprehensive understanding of the unique health trends among,
			 and aspects of, the transgender community, the Secretary shall promulgate
			 regulations requiring that, for purposes of public health studies requiring
			 data collection, the fact that an individual is transgender shall be a distinct
			 category and data point.
				204.Report
				(a)In
			 generalNot later than 3
			 years after the date of the enactment of this Act, the Secretary shall submit a
			 report to Congress on the activities required under this Act.
				(b)ContentsThe
			 report issued to Congress under subsection (a) shall include—
					(1)information on the success of voluntary
			 screening for HIV/AIDS, STIs, and other preventative methods geared toward
			 Medicaid and Medicare beneficiaries, patients at Federally qualified health
			 centers, individuals with health insurance, MSM, WSW, persons living with
			 disabilities, the transgender community, and other groups that have been
			 historically underrepresented in public health interventions for HIV/AIDS and
			 STIs; and
					(2)recommendations on how to improve existing
			 measures with respect to race, socioeconomic status, region, gender identity,
			 disability, age, and sexual behavior—
						(A)to increase access
			 to screening; and
						(B)to decrease the
			 disparities in mortality and morbidity from STIs.
						
